

 
AGREEMENT FOR PURCHASE AND SALE OF ASSETS
 
by and between
 
BBM HOLDINGS, INC.
(“Buyer”)
 
and
 
SHALOM HIRSCHMAN
(“Seller”)
 
November 12, 2008


--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE 1 DEFINITIONS
1
   
ARTICLE 2 PURCHASE AND SALE OF ASSETS
4
2.1.
Sale And Transfer Of Assets
4
2.2.
Excluded Liabilities
4
2.3.
Consideration From Buyer.
5
 
   
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER
5
3.1.
Binding Obligation
5
3.2.
Noncontravention
5
3.3.
Intellectual Property.
5
3.4.
Other Intangible Assets
6
3.5.
Title to Assets; Sufficiency of Assets
6
3.6.
Litigation
6
3.7.
Tax Matters.
7
3.8.
Legal Compliance
7
3.9.
Brokers’ Fees
7
3.10.
Full Disclosure
7
     
ARTICLE 4 BUYER’S WARRANTIES
7
4.1.
Organization, Standing and Qualification
7
4.2.
Authority and Consents
7
4.3.
Binding Obligation
7
4.4.
Noncontravention
8
4.5.
Brokers’ Fees
8
     
ARTICLE 5 OBLIGATIONS PRIOR TO CLOSING
8
5.1.
Pre-Closing Covenants
8
5.2.
General
8
5.3.
Operation of Business; Immunomodulator Assets
8
5.4.
Notice of Developments
8
     
ARTICLE 6 THE CLOSING
8
6.1.
Time and Place
8
6.2.
Conditions to Obligation of Buyer
9
6.3.
Conditions to Obligation of Seller
10
 
   
ARTICLE 7 TERMINATION
10
7.1.
Termination of Agreement
10
7.2.
Effect of Termination
11
     
ARTICLE 8 OBLIGATIONS AFTER CLOSING
11
8.1.
Competition
11
8.2.
Information to be Held in Confidence
11
8.3.
Further Assurances
12
     
ARTICLE 9 NATURE AND SURVIVAL OF REPRESENTATIONS AND OBLIGATIONS
12
9.1.
Survival of Representations and Warranties
12
9.2.
Indemnification by Seller
12

 

--------------------------------------------------------------------------------


 
9.3.
Indemnification by Buyer
13
9.4.
Notice of Claim.
13
9.5.
Procedure.
13
     
ARTICLE 10 COSTS AND TAXES
14
10.1.
Costs and Taxes
14
     
ARTICLE 11 MISCELLANEOUS
14
11.1.
Effect of Headings
14
11.2.
Word Usage
14
11.3.
Entire Agreement; Modification; Waiver
15
11.4.
Counterparts; Delivery
15
11.5.
Press Releases and Public Announcements
15
11.6.
Parties In Interest
15
11.7.
Assignment
15
11.8.
Notices
15
11.9.
Governing Law; Venue
16
11.10.
Severability
16
11.11.
Incorporation of Exhibits and Schedules
17
11.12.
Construction
17
11.13.
Force Majeure
17


--------------------------------------------------------------------------------



AGREEMENT FOR PURCHASE AND SALE OF ASSETS
 
This Agreement for Purchase and Sale of Assets (“Agreement”) is made as of
November 12, 2008, between BBM Holdings, Inc. (“Buyer”), a Utah corporation,
having its principal office at 1245 Brickyard Road, Salt Lake City, Utah 84106
and Dr. Shalom Hirschman (“Seller”), an individual, residing at
_____________________. Buyer and Seller are referred to collectively herein as
the “Parties” and individually as a “Party.”
 
RECITALS
 
WHEREAS, Buyer desires to purchase from Seller and Seller desires to sell to
Buyer, on the terms and subject to the conditions of this Agreement, all of the
Immunomodulator Assets (as defined below) of Seller in exchange for the issuance
of a Warrant to Buyer described in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties contained in this Agreement, the parties agree
as follows:
 
AGREEMENT
 
ARTICLE 1 DEFINITIONS
 
As used in this Agreement, the following defined terms have the following
meanings:
 
“Affiliate” means with respect to any Person, a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, the Person specified.
 
“Ancillary Documents” means the Bill of Sale, the Consulting Agreement, the
Invention Assignment and Non-Competition Agreement, the Registration Rights
Agreement, the Warrant and all other documentation necessary to facilitate the
transfer of the Immunomodulator Assets to Buyer.
 
“Bill of Sale” means the bill of sale providing for the transfer of the
Immunomodulator Assets dated the Closing Date, in substantially the form
attached hereto as Exhibit A, duly executed by Seller.
 
“Buyer Indemnitees” has the meaning set forth in Section 9.2 below.
 
“Buyer Material Adverse Effect” shall mean any change, effect, event,
circumstance, occurrence or state of facts that materially impairs the ability
of Buyer to consummate the transactions contemplated by this Agreement or
perform its obligations hereunder.
 
“Cash Payment” has the meaning set forth in Section 2.3 below.
 
“Claiming Party” has the meaning set forth in Section 9.4 below.
 
“Closing” has the meaning set forth in Section 6.1 below.
 
1

--------------------------------------------------------------------------------


 
“Closing Date” has the meaning set forth in Section 6.1 below.
 
“Consulting Agreement” means the consulting agreement by and between Buyer and
Seller dated the Closing Date, in substantially the form attached hereto as
Exhibit B, duly executed by Buyer and Seller.
 
“Contaminant” means any substance regulated under any Environmental Law as a
pollutant, hazardous substance or toxic waste.
 
“Damages” has the meaning set forth in Section 9.2 below.
 
“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, deed of
trust, security interest, encumbrance, claim, infringement, option, right of
first refusal, preemptive right, community property interest, or restriction of
any nature on any asset.
 
“Environmental Law” means any law, statute, regulation, rule or order of, or
administered or enforced by, a Governmental Authority which is related to or
otherwise imposes liability or standards of conduct concerning discharges,
releases or threatened releases of Contaminants into ambient air, water or land,
or otherwise relating to the manufacture, processing, generation, distribution,
use, treatment, storage, disposal, cleanup, transport or handling of
Contaminants.
 
“Excluded Liabilities” has the meaning set forth in Section 2.2 below.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any regulatory agency or body and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Immunomodulator Assets” means Intellectual Property, technology and other
assets of Seller relating to Immunomodulators, including without limitation the
Immunomodulator Technology, the Immunomodulator IP Assets identified on Schedule
3.3 hereto, and all assets and technology listed on Schedule 1(b), and
intangible assets listed on Schedule 3.4, whether tangible, intangible, real,
personal, or mixed, and wherever located.
 
“Immunomodulator IP Assets” has the meaning set forth in Section 3.5 below, and
includes the assets identified on Schedule 3.3 hereto.
 
“Immunomodulator Technology” means any ideas, disclosures, or inventions for
interactive lighting technology including related software, hardware, power
supplies, circuitry, panels, assembly tools, methods, and techniques, any
technology related to or developed in part for object sensing including
software, hardware, power supplies, circuitry, panels, assembly tools, methods,
and techniques, and any technology related to or developed in part for
electroluminescence including software, hardware, power supplies, circuitry,
panels, assembly tools, methods, and techniques.
 
“Immunomodulators” has the meaning set forth on Schedule 1(a).
 
“Indemnitee” shall mean a Buyer Indemnitee or Seller Indemnitee, as the case may
be.
 
2

--------------------------------------------------------------------------------


 
“Indemnitor” has the meaning set forth in Section 9.4 below.
 
“Intellectual Property” means, all of the following in any jurisdiction
throughout the world: (a) all inventions and designs (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
re-examinations thereof, (b) all registered and unregistered trademarks, service
marks, trade dress, logos, slogans, trade names, corporate names, Internet
domain names and rights in telephone numbers, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (c) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all mask
works and all applications, registrations, and renewals in connection therewith,
(e) all trade secrets and confidential business information (including ideas,
research and development, know-how, formulas, compositions, manufacturing and
production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals), (f) all computer software
(including source code, executable code, data, databases and related
documentation), (g) all advertising and promotional materials, (h) all other
proprietary rights, (i) all copies and tangible embodiments thereof (in whatever
form or medium), and (j) all rights to sue or make any claims for any past,
present, or future misappropriation or unauthorized use of any of the foregoing
rights and the right to receive income, royalties, damages, or payments that are
now or will later become due with regard to the foregoing rights.
 
“Invention Assignment and Non-Competition Agreement” means the invention
assignment and non-competition between Buyer and Seller dated the Closing Date,
in substantially the form attached hereto as Exhibit C, duly executed by Buyer
and Seller.
 
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice.
 
“Parties” and “Party” have the meanings set forth in the preamble above.
 
“Person” means any individual, corporation, joint venture, partnership, estate,
trust, company (including any limited liability company), firm, other
enterprise, association, organization, or Governmental Authority.
 
“Proceeding” means any claim, action, suit, investigation, or administrative or
other proceeding before any Governmental Authority or any arbitration or
mediation.
 
“Purchase Price” has the meaning set forth in Section 2.3 below.
 
“Registration Rights Agreement” means the registration rights agreement, between
Buyer and Seller, dated the Closing Date in substantially the form attached
hereto as Exhibit D, duly executed by Buyer and Seller.
 
“Seller Indemnitees” has the meaning set forth in Section 9.3 below.
 
3

--------------------------------------------------------------------------------


 
“Seller Material Adverse Effect” shall mean any change, effect, event,
circumstance, occurrence or state of facts that (a) causes a diminution in the
value of the between Immunomodulator Assets, individually or in the aggregate,
of more than ten thousand US dollars (US $10,000), regardless of whether covered
by insurance, or (b) materially impairs the ability of Seller to consummate the
transactions contemplated by this Agreement or perform its obligations hereunder
or under any Ancillary Document.
 
“Seller’s Knowledge” means (i) the actual knowledge of Dr. Shalom Hirschman and
(ii) knowledge that could be obtained after reasonable inquiry and investigation
of the matter in question.
 
“Tax” or “Taxes” means taxes of any kind payable to any federal, state, local or
foreign taxing authority, including, without limitation, (a) income, gross
receipts, ad valorem, value added, sales, use, service, franchise, profits, real
or personal property, capital stock, license, payroll, withholding, employment,
social security, workers compensation, unemployment compensation, utility,
severance, production, excise, stamp, occupation, premium, windfall profits,
transfer and gains taxes, (b) customs duties, imposts, charges, levies, or other
assessments of any kind, (c) interest, penalties, and additions to tax imposed
with respect to the above taxes, and (d) any damages, costs, expenses, fees or
other liability arising from such Tax or Taxes.
 
“Third Party Claim” has the meaning set forth in Section 9.4 below.
 
“Warrant” means a warrant issued by Buyer to Seller exercisable from the Closing
Date through the fifth anniversary thereof, for up to 5,000,000 shares of common
stock, $.0001 par value per share, of Buyer at an exercise price of $0.50, in
substantially the form attached hereto as Exhibit E, duly executed by Buyer.
 
ARTICLE 2 PURCHASE AND SALE OF ASSETS
 
2.1. Sale And Transfer Of Assets. Subject to the terms and conditions set forth
in this Agreement, at the Closing, Seller will sell, convey, transfer, assign,
and deliver to Buyer, and Buyer will purchase from Seller, all Seller’s rights
and title to, and interest in, the Immunomodulator Assets, free and clear of all
Encumbrances. 
 
2.2. Excluded Liabilities. All liabilities of Seller (the “Excluded
Liabilities”), whether arising prior to or after the Closing Date, shall be
retained by and remain obligations of Seller, and Buyer shall not assume any
Excluded Liabilities. In furtherance and not in limitation of the foregoing, the
Excluded Liabilities include, but are not limited to: (i) any liability or
obligation of Seller incurred under or in connection with this Agreement, (ii)
any liability or obligation for borrowings or other indebtedness incurred by
Seller, (iii) Seller’s accounts payable, (iv) any liability or obligation of
Seller under to employees of Seller; (v) any liability or obligation arising out
of any action, suit or proceeding against Seller (including any infringement
action) whether or not pending on the Closing Date, (vi) any liability or
obligation of Seller arising out of or relating to Environmental Laws or
Contaminants, (vii) any and all Taxes of Seller, and (viii) any liability or
obligation of Seller arising out of or related to the Immunomodulator Assets.
 
4

--------------------------------------------------------------------------------


 
2.3. Consideration From Buyer. At the Closing, as full payment for the transfer
of the Immunomodulator Assets to Buyer, Buyer shall deliver to Seller the
Warrant (the “Purchase Price”).
 
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER 
 
Seller represents and warrants to Buyer, subject to the disclosure schedules
annexed hereto, as follows as of the date hereof and as of the Closing Date:
 
3.1. Binding Obligation. This Agreement and the Ancillary Documents constitute
valid and binding obligations of Seller, enforceable by Buyer against Seller in
accordance with their respective terms.
 
3.2. Noncontravention. Neither the execution and the delivery of this Agreement
and the Ancillary Documents, nor the consummation of the transactions
contemplated hereby or thereby will (i) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any Governmental Authority to which Seller is subject or any
provision of the charter or bylaws of Seller or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any Person the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Seller is a party or by which it is bound or to which any
of its assets is subject (or result in the imposition of any Encumbrance upon
any of its assets). Seller is not required to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any Person in
order to consummate the transactions contemplated by this Agreement and the
Ancillary Documents.
 
3.3. Intellectual Property.
 
(a) Seller owns all Intellectual Property included in the Immunomodulator Assets
(the “Immunomodulator IP Assets”) free and clear of any Encumbrances, and none
of the Immunomodulator IP Assets are subject to any third party license,
agreement or other permission. The Immunomodulator IP Assets constitute all
Intellectual Property owned by Seller and used at any time by Seller or which
Seller has a right to use in connection with Immunomodulators.
 
(b) The use of the Immunomodulator IP Assets by Seller does not infringe on,
misappropriate, or otherwise conflict with any Intellectual Property right of
any third party and no third party has asserted or threatened to assert against
Seller any claim of infringement or misappropriation of any Intellectual
Property rights. Seller has the full right to transfer to Buyer the
Immunomodulator IP Assets at the Closing, and the transfer of the
Immunomodulator IP Assets to Buyer will not infringe on any Intellectual
Property right of any third party. No third party has interfered with, infringed
on, or misappropriated any Intellectual Property rights of Seller in the
Immunomodulator IP Assets.
 
(c) Schedule 3.3 identifies all of the following Immunomodulator IP Assets: (i)
each patent, copyright, mask work, trademark, or service mark (or registration
of such) that has been granted or registered and issued to Seller in any
jurisdiction, (ii) each pending patent application and each application for
registration of a copyright, mask work, trademark, service mark, or similar
right that Seller has made in any jurisdiction together with all associated
filing or serial numbers, (iii) all unregistered copyrights, (iv) all
unregistered trademarks, trade names, or service marks used by Seller, and (v)
ideas and disclosures related to Immunomodulator Technology. Seller has not
granted any license or other permission in the Immunomodulator IP Assets to any
third party. Seller has delivered to Buyer true, correct, and complete copies of
all registrations, applications, licenses, agreements, and permissions related
to the Immunomodulator IP Assets. For each of the Immunomodulator IP Assets
identified on Schedule 3.3: (i) Seller possesses all right and title to, and
interest in, such assets free and clear of any Encumbrance; (ii) such assets are
not subject to any outstanding judgment, order, or charge; and (iii) no
proceeding is pending or, to Seller’s Knowledge, threatened that challenges the
legality, validity, enforceability, use, or ownership of such assets.
 
5

--------------------------------------------------------------------------------


 
(d) All employees, contractors, and consultants of Seller or any other third
parties who have been involved in the development of any Immunomodulator IP
Assets, have executed invention assignment and confidentiality agreements in the
form delivered to Buyer’s counsel, and all employees and consultants of Seller
who have access to confidential information or trade secrets related to or
comprising the Immunomodulator IP Assets have executed appropriate nondisclosure
agreements in the form delivered to Buyer’s counsel. Seller has taken reasonable
steps, consistent with industry standards, to protect the secrecy and
confidentiality of all of the Immunomodulator IP Assets. To Seller’s Knowledge,
no third party is in possession of any confidential information pertaining to
any of the Immunomodulator IP Assets, except under a written confidentiality
agreement in a form disclosed in writing to Buyer.
 
3.4. Other Intangible Assets. Schedule 3.4 to this Agreement is a complete and
accurate list of all intangible assets, other than those specifically referred
to elsewhere in this Agreement, relating to or included in the Immunomodulator
Assets.
 
3.5. Title to Assets; Sufficiency of Assets. Seller has good and marketable
title to all of the Immunomodulator Assets and Immunomodulator Technology,
whether real, personal, mixed, tangible, or intangible. All of the
Immunomodulator Assets are owned by Seller free and clear of any Encumbrances.
At the Closing, Buyer shall acquire good and marketable title to all of the
Immunomodulator Assets, whether real, personal, mixed, tangible, or intangible.
The Immunomodulator Assets constitute all of the assets, rights and properties
of Seller owned or used or held for use exclusively or primarily in connection
with Immunomodulators and constitute all the assets, rights and properties
necessary for the lawful conduct of the Immunomodulators business in a manner
consistent with such activities as heretofore conducted by Seller. All of the
tangible assets, property and equipment included in the Immunomodulator Assets
are described in Schedule 2.1(a), are in good operating condition, reasonable
wear and tear excepted, and are in compliance with all applicable laws.
 
3.6. Litigation. (i) There is no pending or threatened Proceeding against Seller
concerning or relating to the Immunomodulator Assets or any of Seller’s
Intellectual Property, (ii) there is not pending against Seller, any judgment,
order, writ, injunction, or decree of any federal, state, local, or foreign
Governmental Authority concerning or relating to the Immunomodulator Assets, and
(iii) Seller is not in default with respect to, nor has an event occurred that,
with notice, lapse of time, or both, would be a default under, any judgment,
order, writ, injunction, or decree of any federal, state, local, or foreign
court, or Governmental Authority with respect to the Immunomodulator Assets.
 
6

--------------------------------------------------------------------------------


 
3.7. Tax Matters.
 
(a) Seller has timely paid or will timely pay all Taxes due prior to the
Closing, including all Taxes shown as due on all Tax Returns and all estimated
Tax payments due on or before the Closing Date and has filed all Tax Returns
that it was required to file, and has paid all Taxes shown thereon as owing.
 
(b) None of Seller’s Tax Returns have been audited by the relevant taxing
authorities. To Seller’s Knowledge, no audit or examination, or claim or
proposed assessment, by any taxing authority is pending or threatened against
Seller.
 
(c) Seller has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.
 
(d) Seller is not a party to any Tax allocation or sharing agreement.
 
3.8. Legal Compliance. Seller has complied in all material respects with all
applicable laws (including rules, regulations, codes, injunctions, judgments,
orders, decrees, and rulings thereunder) of Governmental Authorities. 
 
3.9. Brokers’ Fees. Seller has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or
obligated. 
 
3.10. Full Disclosure. None of the representations and warranties made by Seller
in this Agreement (including the Schedules to this Agreement) contains any
untrue statement of a material fact, or omits to state a material fact necessary
to prevent the statements from being misleading.
 
ARTICLE 4 BUYER’S WARRANTIES
 
Buyer represents and warrants to Seller, as follows as of the date hereof and as
of the Closing Date:
 
4.1. Organization, Standing and Qualification. Buyer is a corporation duly
organized, existing, and in good standing under the laws of Utah. 
 
4.2. Authority and Consents. Buyer has the corporate power and authority to
execute and deliver this Agreement and the Ancillary Documents and to perform
its obligations hereunder and thereunder. The execution, delivery, and
performance of this Agreement and the Ancillary Documents by Buyer and the
consummation of the transactions contemplated have been duly authorized by all
necessary corporate action on the part of Buyer.
 
4.3. Binding Obligation. This Agreement and the Ancillary Documents constitute
valid and binding obligations of Buyer, enforceable by Seller against Buyer in
accordance with their respective terms.
 
7

--------------------------------------------------------------------------------


 
4.4. Noncontravention. Neither the execution and the delivery of each of this
Agreement and the Ancillary Documents, nor the consummation of the transactions
contemplated hereby or thereby will (i) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any Governmental Authority to which Buyer is subject or any
provision of the charter or bylaws of Buyer or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any Person the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets is subject (or result in the imposition of any Encumbrance upon any
of its assets). Buyer is not required to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any Person in order
to consummate the transactions contemplated by this Agreement and the Ancillary
Documents. 
 
4.5. Brokers’ Fees. Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Seller could become liable or
obligated.
 
ARTICLE 5 OBLIGATIONS PRIOR TO CLOSING
 
5.1. Pre-Closing Covenants. The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing.
 
5.2. General. Each of the Parties will use its reasonable best efforts to take
all actions and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
and the Ancillary Documents (including satisfaction, but not waiver, of the
closing conditions set forth in Article 6 below).
 
5.3. Operation of Business; Immunomodulator Assets. Seller will conduct its
business in the Ordinary Course of Business and in compliance in all material
respects with all applicable laws and shall use commercially reasonable efforts
to preserve the goodwill associated with the Immunomodulators business and
maintain satisfactory relations with those having business relationships with
Seller. Seller shall not sell, lease or transfer any of the Immunomodulator
Assets, subject any of the Immunomodulator Assets to any Encumbrance or grant
any rights to or under any of the Immunomodulator IP Assets.
 
5.4. Notice of Developments. Each Party will give prompt written notice to the
other Party of any development causing a breach of any of its own
representations and warranties in Section 3 or Section 4 above, as the case may
be. No disclosure by any Party pursuant to this Section 5.4, however, shall be
deemed to amend or supplement any disclosure schedule or to prevent or cure any
misrepresentation or breach of warranty.
 
ARTICLE 6 THE CLOSING
 
6.1. Time and Place. The sale and transfer of the Immunomodulator Assets by
Seller to Buyer (the “Closing”) shall take place at the offices of Buyer, 1245
Brickyard Road, Salt Lake City, Utah 84106, on January 13, 2009 or such other
date as the parties may mutually agree (the “Closing Date”); provided, however,
that the Closing Date shall be no later than January 13, 2009. 
 
8

--------------------------------------------------------------------------------


 
6.2. Conditions to Obligation of Buyer. The obligation of Buyer to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:
 
(a) the representations and warranties set forth in Section 3 above shall be
true and correct at and as of the Closing Date;
 
(b) Seller shall have performed and complied with all of its covenants hereunder
through the Closing;
 
(c) there shall not be any injunction, judgment, order, decree or ruling in
effect preventing consummation of any of the transactions contemplated by this
Agreement; nor shall there be any action taken, or any statute, rule, regulation
or order enacted, entered, enforced or deemed applicable to the transactions
contemplated hereby which makes the consummation of such transactions illegal or
that has had, or is reasonably likely to have, a Seller Material Adverse Effect;
 
(d) Seller shall have delivered to Buyer a certificate to the effect that each
of the conditions specified above in Section 6.2(a) through (c) is satisfied in
all respects;
 
(e) Seller shall have delivered or caused to be delivered to Buyer:
 
(i) the Bill of Sale;
 
(ii) the Consulting Agreement;
 
(iii) the Invention Assignment and Non-Compete Agreement;
 
(iv) the Registration Rights Agreement;
 
(v) the Warrant; and
 
(vi) copies of written consents or minutes of meetings of the board of directors
and the shareholders of Seller, certified by an officer of Seller, authorizing
and approving Seller’s execution and delivery of, and the performance of its
obligations under, this Agreement and the Ancillary Documents, and the
transactions contemplated hereunder (including the sale of the Immunomodulator
Assets to Buyer under this Agreement);
 
(f) simultaneously with the consummation of the transfer, Seller, through its
officers, agents, and employees, shall put Buyer into full possession and
enjoyment of all the Immunomodulator Assets to be conveyed and transferred by
this Agreement;
 
(g) all actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to Buyer; and
 
9

--------------------------------------------------------------------------------


 
(h) Buyer shall have completed its due diligence review within a period of sixty
(60) days following the date of this Agreement and based upon its due diligence
findings at such time, has not delivered notice of termination pursuant to
Section 7.1(c).
 
Buyer may waive any condition specified in this Section 6.2 if it executes a
writing so stating at or prior to the Closing.
 
6.3. Conditions to Obligation of Seller. The obligation of Seller to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:
 
(a) the representations and warranties set forth in Section 4 above shall be
true and correct at and as of the Closing Date;
 
(b) Buyer shall have performed and complied with all of its covenants hereunder
through the Closing;
 
(c) there shall not be any injunction, judgment, order, decree or ruling in
effect preventing consummation of any of the transactions contemplated by this
Agreement; nor shall there be any action taken, or any statute, rule, regulation
or order enacted, entered, enforced or deemed applicable to the transactions
contemplated hereby which makes the consummation of such transactions illegal or
that has had, or is reasonably likely to have, a Buyer Material Adverse Effect;
 
(d) Buyer shall have delivered to Seller a certificate to the effect that each
of the conditions specified above in Section 6.3(a) through (c) is satisfied in
all respects;
 
(e) Buyer shall have delivered or caused to be delivered to Seller:
 
(i) the Bill of Sale;
 
(ii) the Consulting Agreement;
 
(iii) the Invention Assignment and Non- Compete Agreement;
 
(iv) the Registration Rights Agreement;
 
(v) the Warrant; and
 
(f) all actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to Seller.
 
ARTICLE 7 TERMINATION
 
7.1. Termination of Agreement. This Agreement may be terminated prior to the
Closing as provided below:
 
10

--------------------------------------------------------------------------------


 
(a) Buyer and Seller may terminate this Agreement by mutual written consent at
any time prior to the Closing;
 
(b) Buyer may terminate this Agreement by giving written notice to Seller at any
time prior to the Closing (A) in the event Seller has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, Buyer has notified Seller of the breach, and the breach has
continued without cure for a period of five days after the notice of breach or
(B) if the Closing shall not have occurred on or before January 13, 2009, by
reason of the failure of any condition precedent under Section 6.2 hereof
(unless the failure results primarily from Buyer itself breaching any
representation, warranty, or covenant contained in this Agreement); and
 
(c) Buyer may terminate this Agreement at any time for any reason or no reason,
at its sole and absolute discretion, within sixty (60) days of the date of this
Agreement upon written notice to Seller. Each of the Parties hereby acknowledges
that it is Buyer’s intention to conduct a due diligence inquiry with respect to
the Immunomodulator Assets and Buyer’s ownership of such Assets within sixty
(60) days of the date of this Agreement.
 
(d) Seller may terminate this Agreement by giving written notice to Buyer at any
time prior to the Closing (A) in the event Buyer has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, Seller has notified Buyer of the breach, and the breach has
continued without cure for a period of five days after the notice of breach or
(B) if the Closing shall not have occurred on or before Termination Date, by
reason of the failure of any condition precedent under Section 6.3 hereof
(unless the failure results primarily from Seller itself breaching any
representation, warranty, or covenant contained in this Agreement).
 
7.2. Effect of Termination. If either Party terminates this Agreement pursuant
to Section 7.1 above, this Agreement shall immediately become void and have no
effect and there shall be no liability or obligation on the part of Buyer,
Seller or their respective officers, directors, stockholders or Affiliates,
except for any liability of any Party then in breach. 
 
ARTICLE 8 OBLIGATIONS AFTER CLOSING
 
8.1. Competition. In consideration for the payment by Buyer of the Purchase
Price, to be made on the Closing, Seller will not, at any time within the three
(3) year period immediately following the Closing, directly or indirectly engage
in, or have any interest in any Person (whether as an employee, officer,
director, agent, security holder, creditor, consultant, or otherwise) that
engages in, any activity worldwide that is the same as, similar to, or
competitive with Immunomodulators. Seller acknowledges that Buyer and its
affiliates, successors or assignees, may market and sell the Immunomodulator
Assets and products incorporating the Immunomodulator Assets worldwide and
accordingly that is a reasonable territory for this restriction on competition.
 
11

--------------------------------------------------------------------------------


 
8.2. Information to be Held in Confidence. From and after the Closing, Seller
and its respective officers, directors, and other representatives will each hold
in strict confidence all information of a confidential nature and not generally
known to the public with respect to the Immunomodulator Assets, except when
disclosure of such information is required by law or legal process. If Seller
believes that such disclosure is required, it will give Buyer advance notice of
the disclosure and the basis for it, and permit Buyer a reasonable opportunity
to eliminate the need for or to narrow such disclosure. In addition, Seller will
not use to the detriment of Buyer or for the benefit of any other Person, or
misuse in any way, any confidential information or trade secrets related to or
included in the Immunomodulator Assets.
 
8.3. Further Assurances. Seller, at any time on or after the Closing, will
execute, acknowledge, and deliver any further deeds, assignments, conveyances,
and other assurances, documents, and instruments of transfer, reasonably
requested by Buyer, and will take any other action consistent with the terms of
this Agreement that may reasonably be requested by Buyer for the purpose of
assigning, transferring, granting, conveying, and confirming to Buyer, or
reducing to possession, any or all property (tangible and intangible) to be
conveyed and transferred under this Agreement. If requested by Buyer, Seller
will prosecute or otherwise enforce in its own name for the benefit and under
the direction of Buyer, any claims, rights, or benefits that are transferred to
Buyer under this Agreement and that require prosecution or enforcement in
Seller’s name.
 
ARTICLE 9 NATURE AND SURVIVAL OF REPRESENTATIONS
AND OBLIGATIONS
 
9.1. Survival of Representations and Warranties. The representations and
warranties of the parties and any related causes of action will survive the
Closing until 5:00 p.m. New York time on the third anniversary following the
Closing, except (i) those representations and warranties made by Seller in
Section 3.7 (Tax Matters), which representations and warranties and any related
causes of action shall survive the Closing until 5:00 p.m. New York time on the
fifth anniversary following the Closing and (ii) those representation and
warranties made by Seller in Sections 3.3 (Intellectual Property) and 3.5 (Title
to Assets; Sufficiency of Assets), which representations and warranties and any
related causes of action shall survive the Closing forever. All covenants and
agreements set forth in this Agreement and any Ancillary Document that are to be
performed following the Closing Date shall survive the Closing and continue in
full force and effect until such covenants and agreements are performed in
accordance with the terms of this Agreement and such Ancillary Document.
 
9.2. Indemnification by Seller. Seller will indemnify and hold harmless Buyer,
its affiliates, successors and assigns, and their respective shareholders,
directors, officers, employees, agents or other Affiliates (“Buyer Indemnitees”)
for any loss, liability, claim, damage, expense, cost (including, without
limitation, costs of investigation and defense and reasonable fees and expenses
of counsel and other experts) or diminution of value, whether or not involving a
third-party claim (collectively, “Damages”), arising from or in connection
with: 
 
(a) any breach of any representation or warranty made by Seller in this
Agreement (including the Schedules to this Agreement);
 
(b) any breach of any covenant or obligation of Seller in this Agreement
(including the Schedules to this Agreement); and
 
(c) the Excluded Liabilities.
 
12

--------------------------------------------------------------------------------


 
In furtherance and not in limitation of the foregoing rights to indemnity and in
addition to any remedies Buyer may have under this Agreement against Seller, if
Buyer is entitled to any indemnification or other payment from Seller under this
Agreement, Buyer may assign such right to any successor or assign.
 
9.3. Indemnification by Buyer. Buyer will indemnify and hold harmless Seller and
its shareholders, directors, officers, employees, agents or other Affiliates
(“Seller Indemnitees”) for any Damages arising from or in connection with:
 
(a) any breach of any representation or warranty made by Buyer in this
Agreement; and
 
(b) any breach of any covenant or obligation of Buyer in this Agreement.
 
9.4. Notice of Claim. 
 
(a) If any Person other than a Seller Indemnitee or a Buyer Indemnitee commences
litigation or asserts a demand (a “Third-Party Claim”) against a Party
(“Claiming Party”) to the Agreement, in respect of which the Claiming Party
proposes to demand indemnification hereunder, the Claiming Party shall provide
written notice to the Party from whom indemnification is sought (the
“Indemnitor”) within fifteen (15) days of the Claiming Party becoming aware of
such Third-Party Claim.
 
(b) If the Claiming Party should have a claim against the Indemnitor that is not
a Third-Party Claim, the Claiming Party shall deliver a written notice thereof
as promptly as practicable to the Indemnitor specifying the nature and specific
basis for the claim and, to the extent then determinable, the amount or the
estimated amount of the claim.
 
(c) Notwithstanding anything contained in this Section, the failure by the
Claiming Party to timely notify the Indemnitor of a Third-Party Claim does not
relieve the Indemnitor of any indemnification responsibility under this Article
9 unless and only to the extent that such failure adversely prejudices the
ability of the Indemnitor to defend such claim.
 
9.5. Procedure.
 
(a) Promptly after receipt by the Indemnitor of written notice pursuant to
Section 9.4 of the assertion or the commencement of any Third-Party Claim with
respect to any matter referred to in Sections 9.2 and 9.3 hereof, the Indemnitor
shall be entitled to assume the defense thereof, by giving written notice of its
intention to do so to the Indemnitee within twenty (20) days after receipt of
the notice described in Section 9.4(a), with counsel reasonably satisfactory to
the Indemnitee at the Indemnitor’s expense.
 
(b) If the Indemnitor shall assume the defense of such Third-Party Claim, it
shall not settle such Third-Party Claim unless such settlement (i) includes as
an unconditional term thereof the giving by the claimant or the plaintiff of a
release of the Indemnitee, reasonably satisfactory to the Indemnitee, from all
liability with respect to such Third-Party Claim and (ii) does not impose
injunctive or other equitable relief on the Indemnitee. Notwithstanding the
assumption by the Indemnitor of the defense of any Third-Party Claim as provided
in this subsection, the Indemnitee shall be permitted to join in the defense of
such Third-Party Claim and to employ counsel at its own expense. If requested by
the Indemnitor, the Indemnitee shall cooperate, at the sole expense of the
Indemnitor, with the Indemnitor and its counsel in contesting the Third-Party
Claim or, if appropriate, in asserting any counterclaims or cross-claims.
 
13

--------------------------------------------------------------------------------


 
(c) If the Indemnitor shall fail to notify the Indemnitee of its desire to
assume the defense of any such Third-Party Claim within the prescribed period of
time, or shall notify the Indemnitee that it will not assume the defense of any
such Third-Party Claim, then the Indemnitee may assume the defense of any such
Third-Party Claim at the Indemnitor’s expense, in which event it may do so in
such manner as it may reasonably deem appropriate. The Indemnitee shall not
settle any Third-Party Claim without the prior written consent of the
Indemnitor, which consent shall not be unreasonably withheld. The Indemnitor
shall be permitted to join in the defense of such Third-Party Claim and to
employ counsel at its own expense.
 
ARTICLE 10 COSTS AND TAXES
 
10.1. Costs and Taxes. Each Party will pay all costs and expenses, including its
attorney fees and expenses, incurred or to be incurred by it in negotiating and
preparing this Agreement and in Closing and carrying out the transactions
contemplated in this Agreement. Seller shall pay all sales, use, stamp, transfer
and like Taxes, if any, required to be paid in connection with the sale of the
Immunomodulator Assets hereunder.
 
ARTICLE 11 MISCELLANEOUS
 
11.1. Effect of Headings. The subject headings of the Sections and subsections
of this Agreement are included for convenience only and will not affect the
construction or interpretation of any of its provisions.
 
11.2. Word Usage. Unless the context clearly requires otherwise:
 
(a) plural and singular numbers will each be considered to include the other;
 
(b) the masculine, feminine, and neuter genders will each be considered to
include the others;
 
(c) “will,” “must,” “agree,” and “covenants” are each mandatory;
 
(d) “may” is permissive;
 
(e) “or” is not exclusive;
 
(f) “includes” and “including” are not limiting;
 
(g) a reference to any statute is a reference to that statute as amended to the
date of this Agreement; and
 
14

--------------------------------------------------------------------------------


 
(h) a reference to any document is to that document, as amended to the date of
this Agreement, including all exhibits and schedules, if any.
 
11.3. Entire Agreement; Modification; Waiver. This Agreement constitutes the
entire agreement between the Parties pertaining to the subject matter contained
in it and supersedes all prior and contemporaneous agreements, representations,
and understandings of the Parties. No supplement, modification, or amendment of
this Agreement will be binding unless executed in writing by all the parties. No
waiver of any of the provisions of this Agreement will be considered, or will
constitute, a waiver of any other provision, and no waiver will constitute a
continuing waiver. No waiver will be binding unless executed in writing by the
Party making the waiver.
 
11.4. Counterparts; Delivery. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Signature pages transmitted electronically (e.g., by facsimile or in Portable
Document Format (.pdf) as an attachment to an e-mail) shall have the full force
and effect of original signatures.
 
11.5. Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval of the other
Party; provided, however, that either Party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning the publicly-traded securities of any Affiliate (in which
case the disclosing Party will use its best efforts to advise the other Party
prior to making the disclosure). 
 
11.6. Parties In Interest. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under, or by reason of,
this Agreement on any Persons other than the parties to it and their respective
successors and assigns (other than rights granted to indemnified parties under
Section 9); nothing in this Agreement is intended to relieve or discharge the
obligation or liability of any third party to any Party to this Agreement; and
no provision will give any third party any right of subrogation or claim against
any Party to this Agreement.
 
11.7. Assignment. This Agreement will be binding on, and will inure to the
benefit of, the Parties and their respective heirs, legal representatives,
successors, and assigns, provided that Seller may not assign its obligations
under this Agreement, and before the Closing, Buyer may not assign any of its
rights under this Agreement.
 
11.8. Notices. All notices, requests, consents and other communications under
this Agreement shall be in writing, shall be addressed to the receiving Party’s
address set forth below or to any other address a Party may designate by notice
under this Agreement, and shall be either (i) delivered by hand, (ii) sent by
facsimile, and mailed promptly by first class mail, (iii) sent by nationally
recognized overnight courier, or (iv) sent by certified mail, return receipt
requested, postage prepaid:
 
15

--------------------------------------------------------------------------------


 
To Seller at:                       BBM Holdings, Inc.
1245 Brickyard Road
Salt Lake City, Utah 84106
Attention: Andrew Limpert, CEO and President
Fax: 801-433-2222


To Buyer at:                       Dr. Shalom Hirschman
[Address]
Fax: _________


with a copy to:                   Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attention: James Kardon, Esq.
Fax: 212-478-7400


All notices, requests, consents and other communications under this Agreement
shall be deemed to have been given either (i) if by hand, at the time of the
delivery of the notice to the receiving Party, (ii) if by facsimile, at the time
that receipt of the facsimile has been acknowledged by electronic confirmation
or otherwise, or if no confirmation is received, on the fifth day following the
day a hard copy of the transmission is mailed by first-class mail, (iii) if by
overnight courier, on the next Business Day following the day the notice is
delivered to the courier service, or (iv) if by certified mail, on the fifth
Business Day following the day of the mailing. Any Party may change the address
to which notices, requests, demands, claims, and other communications hereunder
are to be delivered by giving the other Party notice in the manner herein set
forth.
 
11.9. Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of law. Each party hereby irrevocably consents and submits to the
jurisdiction of any New York or United States Federal Court sitting in State of
New York, County of New York, over any action or proceeding arising out of or
relating to this Agreement and irrevocably consents to the service of any and
all process in any such action or proceeding by registered mail addressed to
such party at its address specified in Section 11.8 (or as otherwise noticed to
the other party). Each party further waives any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue on the basis of forum non conveniens. Each
party also waives any right to trial by jury.
 
11.10. Severability. If any term or provision of this Agreement is or becomes
invalid, illegal or unenforceable in any situation in any jurisdiction, such
provision shall be fully severable and shall not affect the validity, legality
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In such a case, the Parties will work together to
draft provisions which can replace the invalid or unenforceable provision with
one that is valid and enforceable and has an economic effect as similar as
possible to that of the invalid or unenforceable provision.
 
16

--------------------------------------------------------------------------------


 
11.11. Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
 
11.12. Construction. Seller and Buyer acknowledge and agree that: (i) each Party
and such Party’s counsel has reviewed and negotiated, or has had the opportunity
to review and negotiate, the terms and provisions of this Agreement and have
contributed to its review and revision; (ii) any rule of construction to the
effect that any ambiguities are resolved against the drafting Party shall not be
used to interpret this Agreement; and (iii) the terms and provisions of this
Agreement shall be construed fairly as to Seller and Buyer and not in favor of
or against either Party, regardless of which Party was generally responsible for
the preparation of this Agreement.
 
11.13. Force Majeure. Neither Party will be deemed to be in default or otherwise
responsible for delays or failures in performance resulting from acts of God;
acts of war, terrorism or civil disturbance; governmental action or inaction;
fires; earthquakes; or other causes beyond such Party’s reasonable control.
 
IN WITNESS WHEREOF, the Parties to this Agreement have duly executed it on the
day and year first above written.


BBM HOLDINGS, INC.
 
By:
/s/ Andrew Limpert
Andrew Limpert, President and CEO
 
/s/ Shalom Hirschman
Shalom Hirschman

 
17

--------------------------------------------------------------------------------

